HAWKINS, Presiding Judge.
Appellant was convicted upon his plea of guilty of havisg in his possession an illicit alcoholic beverage in a container to which no tax stamps as required by the laws of this state were affixed, and upon such plea of guilty appellant was fined in the sum of $750.
Upon overruling of a very formal motion for new trial by the court appellant gave notice of appeal to this court.
He'now presents his personal affidavit advising that he does not longer desire to prosecute his appeal, and at his request the same is dismissed.